Case 0:19-cr-60109-RAR Document 5 Entered on FLSD Docket 04/30/2019 Page 1 of DD
                                                                              4


                             UNITED STATES DISTRICT COURT                                  Apr 30, 2019
                             SO UTH ERN DISTR ICT O F FLO RIDA

                     19-60109-CR-UNGARO/HUNT
                        CA SE N O :
                                        18U.S.C.j875(c)
 UNITED STATES OF AM ERICA

 VS.

 JOHN JO SEPH KLESS,

                       D efendant.



                                         IND ICTM ENT
        The Grand Jury charges:

                                         C OU N T 1
                  Transm itting ThreatsThrough Interstate C om m unications
                                       (18U.S.C.j875(c))
        On or about April 16,2019, in Brow ard County,in the Southern District ofFlorida and
                                                                                        ,

elsewhere,the defendant,

                                    JOHN JOSEPH K LESS,

didknowinglytransmitin interstatecommercea communication containing any threatto injlzre
theperson ofanother,thatis,U.S.Congressm an EricSwalwell, inthatin arecordedvoicem ailleft

forthe Congressm an,he stated in part, td . . . Theday you com eafterourguns, m otherfucker,isthe

day you'll be dead.A long w ith everybody in the fucking governm ent, m otherfucker ...bitch

you're golm afucking pay forthatshit,nigger.You'regonna die, don'twanna,don'tdo thatshit,

boy.You'llbeyourdeath bed motherfucker, along w ith a11the restofyou D em ocrats. So ifyou

w ant death,keep thatshitup,m otherfucker. . . . You m otherfuckers are gozm a pay for itall, w ith

yourfucking blood,bitch,''withtheintentto com municate athreatandwith theknowledgethatit

wouldbeviewed asathreat,in violation ofTitle 18, UnitedStatesCode,Section 875(c).
Case 0:19-cr-60109-RAR Document 5 Entered on FLSD Docket 04/30/2019 Page 2 of 4


                                            CO UNT 2
                   T ransm itting Threats Through lnterstate Com m unications
                                        (18U.S.C.j875(c))
         On or aboutA pril 16, 2019,in Brow ard County, in the Southem DistrictofFlorida
                                                                                        , and

  elsewhere,thedefendant,

                                     JOH N JOSEPH K LESS,
  did knowingly transmitin interstate com merce a com munication c
                                                                     ontaining any threatto injure
  theperson ofanother, thatis,U .S.SenatorCorey Booker in thatin arecorded voicem ailleftfor
                                                           ,

  theSenator,he stated in pa14çç, . . weneed to killallyou m otherfuckersm an
                                                                            ,   every fucking one of
  you man ...we're going to have a warin this country m otherfuckers. You're going to be the
  m otherfuckersthatpay.Don'tyou worry, you governmentofficialswillbe in the graveswhere

  you fucking belong,...''with the intentto com inunicate athreatand with the knowledge thatit

  would beviewed asathreat, in violation ofTitle 18, UnitedStatesCode,Section 875(c).


                                             A TRUE BILL

                                                                     M



                                             F      P   soN




* R N A FA A     O RSHA N
   TED STA TES A TTORN EY




 M RC S.         N
 A SSISTAN T     ITED STATES A TTORN EY
  Case 0:19-cr-60109-RAR Document 5 Entered on FLSD Docket 04/30/2019 Page 3 of 4



                                UN ITED STA TES D ISTRIC T C O U R T
                                SO U TH ER N D ISTR IC T O F FL O R IDA

                                            PEN A LTY SHEET



 Defendant'sNam e:JO HN JO SEPH KLESS

 C ase No:                  -     .




 Counts #:1-2

    lnterstateTransm ission ofThreats

    ln violation ofTitle 18, United StatesCode,Section 875(c)

 *M ax.Penalty:Five(5)years'imprisonment;$250,000fine;andthree(3)years'supervisedrelease.
Count #:




*M ax.Penalt :
Count #:




*M ax.Penalty:

Count #:




WA4ax.Penalty:
   *Refer: only tc pcssible term of incaroeraticn. does nct include possible fines
                                                                                  , restitution, special
   assessments, parole terms or forfeitures that may be applicable.
  Case 0:19-cr-60109-RAR Document 5 Entered on FLSD Docket 04/30/2019 Page 4 of 4
                           UN ITED STATES DISTRICT COURT
                           SOU TH ERN DISTRICT OF FLO RIDA
  UNITED STATES O F AM ERICA                             CASE NO.
  VN.
                                                          CERTIFICATE O F TIUAL A TTO RNEY A
  JOHN JO SEPH KLESS,

                           D efendant.
                                             /            Superseding Case Inform ation:

 CourtDivision:(SelectOne)                                New Defendantts)              Yes             No
                                                          NumberofNew Defendants
         A4iarni           Key W est --                         Totalnumberofcounts
         FTL X             W PB         FTP
         Idohereby certifythat:
         l.     lhavecarefully consideredtheallegationsoftheindictmcnt,thenumberofdefendants
                witnessesandthelegalcomplexitiesofthelndictment/lnformationattachedhereto. ,thenum berofprobable
                 lam awarethattheinfonnation supplied on thisstatementwillberelied upon by theJud
                 settingtheircalendarsandschedulingcriminaltrialsunderthemandateoftheSpeedyTrialAct
                                                                                                 gesofthisCourtin
                 Section3161.                                                                       , Ti
                                                                                                       tle28U .S.C.

                 lntepreter:     (YesorNo)         No
                Listlanguageand/ordialect
                Thiscasewilltake         7       daysforthepartiesto tly.
                Pleasecheck appropriatecategoryandtypeofoffenselisted below:
                (Checkonlyone)                                   (Checkonlyone)
        l       0 to 5 days              X                       Petty
        11      6 to 10 days                                     M inor
        111     11 to 20days                                     M isdem .              -
        IV      21 to 60 days                                    Felony           - X
        V       61daysand over
        6.     Hasthiscasebeenpreviously tiledinthisDistrictCourt?                          (YesorNo)
        lfyes:
        Judge:                                              CaseN o.
                    (Attachcopyofdispositiveorder)v
        Hasacomplaintbeenfiledinthismatter?        es (YesorNo)
        Ifyes:
        M agistrateCaseN o.                       19-06187-M J-BSS
        Related M iscellaneousnumbers:
        Defendantts)infederalcustodyasof          4 192 19
        Defendantts)instatecustodyasof
        Rule20from theDistrictof
        lsthisapotentialdeathpenaltycase?        NO        (YesorNo)
                Doesthiscase originatefrom amatterpending intheNorthern Region oftheU .S.Attorney'sOfficepriorto
                O
                  ctober14,2003?        Yes      X     No

                Doe
                Septs thiscase originate from amatterpending in the CentralRegion o the U.S.Attorney'sOffice priorto
                    ember1,20072                 Yes       X      No


                                                        M A RC S.AN TON
                                                        A SSISTAN T U NITED STA TES ATTORN EY
                                                        FloridaBarN o./courtN o. 0148369
PenaltySheetts)attached                                                                             REV4/8/08
